DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Matsuda et al.(JP 2009-285952) or, in the alternative, under 35 U.S.C. 103 as obvious over Kumagai et al. (US 2005/0093921).
Regarding claim 1, Matsuda et al teaches an image forming apparatus (fig.1) comprising: 
a conveyer belt (20 figs.1,2) that transports sheets (3); 
a conveyer-belt support unit (17 figs.1,2) that supports the conveyer belt (20) to be slidable; 
a plurality of head holding units (portion of 36 corresponding to heads 31-34 in figs.1,3) that hold inkjet heads (31-34) ejecting ink to sheets (3) transported on the conveyer belt (20) and being arrayed in a direction orthogonal to a transport direction of the conveyer belt (figs.1,3); and 
a gap adjustment unit (70 including 701 - 704 figs.1,3) that has ends on one side being respectively attached to the head holding units (portions of 36 corresponding to heads 31-34) and ends on the other side being attached to the conveyer-belt support unit (17) to adjust a gap between the head holding units and the conveyer-belt support unit (figs.1-3). 


However, in the alternatives Kumagai et al teaches similar image forming apparatus including a plurality of head holding units (15 holding 16k,16c; 15 holding 16m,16y figs.1,2) that hold inkjet heads (16k,16c,16m,16y).
Therefore, in the alternatives, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use separate head holders in image forming apparatus of Matsuda et al based on the teachings of Kumagai et al to enable the use of different modular inkjet heads in the image forming apparatus.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al as in the alternative modified by Kumagai et al and further in view of Shindo (US 2008/0136850) and/or Tanahashi et al.(US 2007/0291056).
Regarding claim 2, Matsuda et al as modified in the alternative by Kumagai et al substantially teaches the claimed invention including gap adjustment unit (70 including 701 - 704 figs.1,3) and inkjet heads (31-34 figs.1,3). 
Matsuda et al as modified in the alternative by Kumagai et al does not explicitly teaches wherein the gap is defined in the gap adjustment unit according to resolutions of the inkjet heads.
However, Shindo teaches wherein the gap is defined in the gap adjustment unit according to resolutions of the inkjet heads (paragraph 0041).

Therefore, in the alternatives, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to adjust head gap based on resolution in Matsuda et al as modified in the alternative by Kumagai et al based on the teachings of Shindo and/or Tanahashi et al to improve optimum print quality of images printed by the image forming apparatus.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al as modified in the alternative by Kumagai et al and further in view of Wing et al. (US 2013/0249979).
Regarding claim 3, Matsuda et al as modified in the alternative by Kumagai et al substantially teaches the claimed invention including gap adjustment unit (70 including 701 - 704 figs.1,3) and inkjet heads (31-34 figs.1,3). 
Matsuda et al as modified in the alternative by Kumagai et al does not explicitly teaches wherein the gap is defined in the gap adjustment unit on a basis of ink characteristics of ink ejected from the inkjet heads. 
However, Wing et al teaches wherein the gap is defined in the gap adjustment unit on a basis of ink characteristics of ink ejected from the inkjet heads (paragraph 0006).
Therefore, in the alternatives, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to adjust head gap based on resolution in Matsuda et al as modified in the alternative by Kumagai et al .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al as in the alternative modified by Kumagai et al and further modified by Shindo and/or  Tanahashi et al and further modified by Wing et al. (US 2013/0249979).
Regarding claim 4, Matsuda et al as in the alternative modified by Kumagai et al and further modified by Shindo and/or  Tanahashi et al substantially teaches the claimed invention including gap adjustment unit (70 including 701 - 704 figs.1,3) and inkjet heads (31-34 figs.1,3). 
Matsuda et al as in the alternative modified by Kumagai et al and further modified by Shindo and/or  Tanahashi et al does not explicitly teaches wherein the gap is defined in the gap adjustment unit on a basis of ink characteristics of ink ejected from the inkjet heads. 
However, Wing et al teaches wherein the gap is defined in the gap adjustment unit on a basis of ink characteristics of ink ejected from the inkjet heads (paragraph 0006).
Therefore, in the alternatives, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to adjust head gap based on resolution in Matsuda et al as modified in the alternative by Kumagai et al based on the teachings of Wing et al provide optimum quality of images based on the types of ink being used in the image forming apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENOK D LEGESSE/Primary Examiner, Art Unit 2853